DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Applicant is requested to amend the first paragraph of the specification to indicate that parent application 15/475,585 has been abandoned.  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 30, 35, and 45 are objected to because of the following informalities: the first instance of acronyms that are used should be spelled out to prevent any clarity issues (as Applicant has done in the title of the invention).  Suggested language would be --administering 5-iodo-2-pyrimidinone-2’-deoxyribose (IPdR)--; --wherein the cancer is mismatch repair (MMR) deficient--; and --5-iodo-2-pyrimidinone-2’-deoxyribose (IPdR) in the form of an oral drug--.  Appropriate correction is required.
Claim 38 is objected to because of the following informalities: in line 2, “M2” should apparently read --m2--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 34 recites the limitation "the source of radiation therapy" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 30, 33, 36, 37, 42-46, and 48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zarling et al. (U.S. Pub. No. 2003/0229004 A1; cited in the IDS filed 15 May 2019; hereinafter known as “Zarling”).
Regarding claim 30, Zarling discloses a method of treating a human patient having cancer (Abstract; [0001]; [0056]), the method comprising: administering IPdR to the patient in the form of an oral drug ([0020]; [0027]-[0028]; [0062]-[0063]; [0066]; [0072]), administering a chemotherapeutic drug to the patient ([0027]-[0028]; [0032]; [0041]), and administering radiation therapy to the patient ([0027]-[0028]; [0061]), wherein the IPdR is administered at least for a period of time prior to the administering radiation therapy to the patient ([0027]-[0028]).
Regarding claim 33, Zarling discloses that the administering radiation therapy to the patient comprising administering radiation therapy using at least one technique selected from the group consisting of 3-dimensional conformal radiation therapy, intensity-modulated radiation therapy, image-guided radiation therapy, tomotherapy, stereotactic radiosurgery, and stereotactic body radiation therapy ([0061]; e.g., gamma knife therapy is stereotactic radiosurgery).
Regarding claim 36, Zarling discloses that the administering a chemotherapeutic drug to the patient comprises administering the chemotherapeutic drug at least for a period of time prior to the administering radiation therapy to the patient ([0033]).
Regarding claim 37, Zarling discloses that the chemotherapeutic drug is selected from the group consisting of a fluoropyrimidine, a platinum analog, a ribonucleotide reductase inhibitor, and a methylating agent ([0061]; claims 35, 40, 41).
Regarding claim 42, Zarling discloses that the chemotherapeutic drug is a fluoropyrimidine (claim 35).
Regarding claim 43, Zarling discloses the invention as claimed, see rejection supra, and further discloses that the IPdR and the fluoropyrimidine are administered contemporaneously ([0033]).
Regarding claim 44, Zarling discloses that the chemotherapeutic drug is a fluoropyrimidine (claim 35) and wherein the cancer is gastrointestinal cancer ([0055]; claim 53).
Regarding claim 45, Zarling discloses a composition for the treatment of cancer (Abstract; [0001]; [0033]), the composition comprising: IPdR in the form of an oral drug ([0020]; [0027]-[0028]; [0062]-[0063]; [0066]; [0072]) and a chemotherapeutic drug ([0027]-[0028]; [0032]; [0041]).
Regarding claim 46, Zarling discloses that the chemotherapeutic drug is selected from the group consisting of a fluoropyrimidine, a platinum analog, a ribonucleotide reductase inhibitor, and a methylating agent ([0061]; claims 40, 41).
Regarding claim 48, Zarling discloses that the chemotherapeutic drug is a fluoropyrimidine (claim 35).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Zarling as applied to claim 30 above, and further in view of Goffman et al., “Primary Treatment of Cancer, vol. 67 (1991), p. 572-576 (hereinafter known as “Goffman”).  Zarling discloses the invention as claimed, see rejection supra, and further discloses that the administering radiation therapy to the patient comprises administering radiation therapy using a fractionated technique ([0061]).  Zarling fails to disclose a hyperfractionated technique.  Goffman discloses a similar method comprising administering a similar radiosensitizer to a patient and administering hyperfractionated radiation therapy to the patient in order to permit delivery of high doses with lessened long-term toxicity (p. 572).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zarling with a hyperfractionated technique, as taught by Goffman, in order to permit delivery of high doses with lessened long-term toxicity.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Zarling as applied to claim 30 above, and further in view of Egyud (U.S. No. 5,147,652; cited in the IDS filed 15 May 2019).  Zarling discloses the invention as claimed, see rejection supra, but fails to disclose that the patient cannot tolerate an optimum radiation therapy field without the administering IPdR to the patient.  Egyud teaches that administering radiosensitizers in conjunction with radiation therapy greatly increases the effectiveness of treatment, thus permitting lower radiation dosages and reducing negative side effects (col. 11, lines 38-47).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zarling .

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Zarling as applied to claim 30 above, and further in view of Stivers et al. (WO 2006/135763 A2; cited in the IDS filed 15 May 2019; hereinafter known as “Stivers”).  Zarling discloses the invention as claimed, see rejection supra, but fails to disclose that the source of radiation therapy is selected from protons and carbon ions.  Zarling does teach that the source of radiation therapy may be ionizing radiation including all forms of radiation ([0061]).  Stivers discloses a similar method comprising administering a radiosensitizer to a patient and administering radiation therapy to the patient, wherein the source of radiation therapy may be ionizing radiation including protons (p. 49).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zarling with a proton source, as taught by Stivers, because this is a simple substitution of one known element for another to obtain predictable results.  The types of ionizing radiation taught by Zarling and those taught by Stivers are all well-known in the art with predictable functions and effects.

Claims 35, 38-41, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Zarling as applied to claims 30 and 45 above.  
Regarding claim 35, Zarling discloses the invention as claimed, see rejection supra, but fails to disclose administering IPdR to a patient wherein the cancer is MMR-deficient.  However, Zarling teaches numerous examples of administering similar drugs 
Regarding claim 38, Zarling discloses the invention as claimed, see rejection supra, but fails to disclose that the IPdR is administered at a dose of 0.1-50 g/m2/day.  However, Zarling teaches an example where IPdR is administered at a dose of 0.01 g/m2/day ([0088]), as well as a similar drug with a pharmaceutically acceptable dosage that may range from 0.001-50 g/m2 (claim 114; this is not taught to necessarily be IPdR or to be administered per day).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zarling with the recited dosage because this could be easily determined via routine experimentation.  Zarling teaches a specific dosage that is very close to the recited dosage, as well as that a similar composition with the recited dosage proportions is pharmaceutically acceptable.  The dosage is a result-effective variable as it impacts the level of sensitization.  Thus, discovering the optimum dosage range within these boundaries provided by the prior art could easily be done through routine optimization and experimentation.
Regarding claims 39 and 47, Zarling discloses the invention as claimed, see rejection supra, but fails to expressly disclose that the chemotherapeutic drug is TMZ.  However, Zarling teaches that TMZ is a known chemotherapeutic drug that is an alkylating agent and may be used in conjunction with MX for BER-inhibition ([0002]; 
Regarding claim 40, Zarling discloses the invention as claimed, see rejection supra, and further discloses that the IPdR and the TMZ are administered contemporaneously ([0033]).
Regarding claim 41, Zarling discloses the invention as claimed, see rejection supra, and further discloses that the cancer is brain cancer ([0055]; [0085]; [0088]).  Zarling fails to expressly disclose that the chemotherapeutic drug is TMZ.  However, Zarling teaches that TMZ is a known chemotherapeutic drug that is an alkylating agent and may be used in conjunction with MX for BER-inhibition ([0002]; [0011]), as well as that IPdR may be used with MX ([0062]) and with alkylating agents ([0061]; claim 32).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zarling with TMZ, as taught elsewhere by Zarling, because this is a simple substitution of one known element for another to obtain predictable results.  TMZ is a known chemotherapeutic drug with similar properties to those specifically taught for use by Zarling.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THADDEUS B COX/Primary Examiner, Art Unit 3791